Per Curiam:
We think all the parol evidence was clearly insufficient to *405change or reform the written agreement. By the terms of the latter the defendant in error reserved the right, at his option, of dredging the canal, and expressed the intention of doing so and of keeping the canal open for the benefit of all the owners and occupiers of the properties fronting on or adjacent thereto. He, however, made no covenant or agreement whereby he was bound so to do. He did not personally make the alleged parol agreement, and the evidence wholly fails to show that he authorized any other person to make it. The alleged agent denies that he had any such authority.
Judgment affirmed.